J-A24009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CARLOS J. F. FIGUEROA-FAGOT

                            Appellant                 No. 1270 EDA 2014


              Appeal from the Judgment of Sentence April 4, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009312-2012


BEFORE: PANELLA, J., WECHT, J. and STRASSBURGER, J.

CONCURRING AND DISSENTING STATEMENT BY PANELLA, J.

FILED DECEMBER 02, 2015

        I agree with the Majority in its affirmance of Figueroa-Fagot’s

conviction of the corruption of minors. I, however, would also affirm the

other two convictions. The trial court opinion ably addresses the issues

raised on appeal. Accordingly, I would affirm based on Judge Dubow’s well-

written opinion. See Trial Court Opinion, 10/31/14, at 12-14.




____________________________________________



    Retired Senior Judge assigned to the Superior Court.